     Case 18-14733-SLM         Doc 31     Filed 01/24/19 Entered 01/24/19 16:38:22             Desc Main
                                          Document Page 1 of 2

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Marie-Ann Greenberg MAG-1284
Chapter 13 Standing Trustee
30 TWO BRIDGES ROAD                                                        Order Filed on January 24,
SUITE 330                                                                2019 by Clerk, U.S. Bankruptcy
FAIRFIELD, NJ 07004-1550                                                  Court - District of New Jersey
973-227-2840

                                                           Case No.: 18-14733 SLM
IN RE:
  ELIZABETH ALICEA KIERNAN                                 Hearing Date: 1/23/2019

                                                           Judge: STACEY L. MEISEL


                                                           Debtor is Entitled To Discharge

                    ORDER MODIFYING CHAPTER 13 PLAN POST CONFIRMATION

  The relief set forth on the following pages, numbered 2 through 2 is hereby ORDERED.




     DATED: January 24, 2019
        Case 18-14733-SLM           Doc 31      Filed 01/24/19 Entered 01/24/19 16:38:22                Desc Main
 Debtor(s): ELIZABETH ALICEA KIERNANDocument                 Page 2 of 2

 Case No.: 18-14733 SLM
 Caption of Order:     ORDER MODIFYING CHAPTER 13 PLAN POST CONFIRMATION

        The Plan of the Debtor having been proposed to creditors, and hearing having been held on the Confirmation
of such Plan, and it appearing that the applicable provisions of the Bankruptcy Code have been complied with ; and for
good cause shown, it is
    ORDERED, that the plan of the above named Debtor dated 12/26/2018, or as amended at the confirmation
    hearing is hereby confirmed. The Standing Trustee shall make payments in accordance with 11 U.S.C. § 1326
    with funds received from the Debtor; and it is further
    ORDERED, that to the extent that the Debtor’s plan contains motions to avoid judicial liens under 11 U .S.C.
    Section 522(f) and/or to avoid liens and reclassify claims in whole or in part, such motions are hereby granted,
    except as specified herein:
    ORDERED, that commencing 4/1/2018, the Debtor shall pay the Standing Trustee
        the sum of $238.00 for a period of 36 month(s), which payments shall include commission and expenses of
        the Standing Trustee in accordance with 28 U.S.C. § 586; and it is further
    ORDERED, that notwithstanding the preceding paragraph, in no event shall the unsecured creditors receive less
    than 100% of their timely filed claims; and it is further
    ORDERED, that the Debtor complete a loan modification within 6 months of confirmation date or the case will
    be dismissed upon certification of the Standing Trustee with 14 days notice to debtor (s) and debtor’s attorney;
    and it is further
    ORDERED, that mortgage arrears are to be paid outside the plan through Loan Modification ; and it is further

    ORDERED, that upon completion of the plan, affected secured creditors shall take all steps necessary to remove
    of record any lien or portion of any discharged; and it is further

     ORDERED, that upon expiration of the Deadline to File a Proof of Claim, the Chapter 13 Standing Trustee may
     submit an Amended Order Confirming Plan upon notice to the Debtor , Debtor's attorney and any other party
     filing a Notice of Appearance.
